Citation Nr: 1204971	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for renal vein compression syndrome, status post auto transplantation of the left kidney.

2.  Entitlement to a separate compensable rating for chronic residual neuropathic pain.  

3.  Entitlement to service connection for a left shoulder disorder. 

4.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to July 1998 and from April 2004 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO granted service connection and assigned initial, noncompensable (0 percent) ratings for left renal auto transplant and migraines.  Each grant of service connection was effective September 6, 2006.  The RO also denied service connection for residuals of a broken left shoulder and a right foot disability and denied entitlement to a 10 percent evaluation based upon multiple, noncompensable disabilities.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Milwaukee, Wisconsin RO.  

In an August 2008 rating decision, the RO granted an initial 30 percent rating for renal vein compression syndrome, status post auto transplantation of the left kidney, effective September 26, 2006.  The RO revised the effective date of the grant of service connection as the Veteran was discharged from her second period of active duty on September 25, 2006.  See 38 C.F.R. § 3.400 (2011).  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for her service-connected kidney disability, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, despite the higher initial rating established in the August 2008 rating decision, the Veteran has not been awarded the highest possible rating.  As a result, she is presumed to be seeking the maximum possible benefit and her claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In a December 2010 rating decision, the RO granted an increased, 10 percent, rating for migraines, effective September 26, 2006, and assigned a 30 percent rating, effective August 27, 2007.  In a January 2011 statement, the Veteran indicated that she wished to withdraw her appeal for this issue.  See 38 C.F.R. § 20.204.  

In correspondence dated in March 2011, the Veteran requested a hearing regarding her claim for a higher initial rating for her kidney disability.  In an April 2011 letter, the RO advised her that she was scheduled for an RO hearing later that month.  The record reflects, however, that on the date of the scheduled hearing, the Veteran agreed to an informal conference with a Decision Review Officer (DRO).  A report of that conference has been associated with the claims file.  In May 2011, the Veteran requested a hearing.  In June 2011, the RO contacted the Veteran to clarify whether she wanted a DRO hearing or a hearing before a Veterans Law Judge.  The Veteran indicated that she wanted a hearing before a Veterans Law Judge sitting at the RO (Travel Board hearing).  A September 2011 letter advised the Veteran that her hearing was scheduled for November 2011.  However, in October 2011, the Veteran indicated that she wished to withdraw her request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e).  The Board finds that there are no outstanding hearing requests of record.  

The Board notes that the Veteran was most recently issued a supplemental SOC (SSOC) regarding the claim for a higher initial rating for the service-connected kidney disability in May 2011.  Subsequent to issuance of this SSOC, additional VA treatment records were associated with the claims file.  However, these records of mental health treatment are not pertinent to the claim for a higher initial rating for the service-connected kidney disability.  Similarly, in July 2011, a VA examiner who had previously evaluated the Veteran provided an addendum opinion regarding the impact of the Veteran's service-connected disabilities on her employability.  While this opinion was not considered in the May 2011 SSOC, as regards the service-connected kidney disability, it is essentially redundant of the opinion provided by the physician who evaluated the Veteran in May 2011, which was considered in the May 2011 SSOC.  In this regard, the May 2011 VA examiner indicated that the Veteran would miss work infrequently, and the July 2011 VA examiner opined that the Veteran would not miss more than occasional days from work.  Thus, while the Veteran has not waived RO consideration of the evidence associated with the claims file since issuance of the May 2011 SSOC, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304.

As will be discussed in the remand below, in January 2008, the Veteran filed a notice of disagreement (NOD) in which she stated that she was filing an NOD "concerning all of my claimed disabilities."  She went on to identify VA facilities at which she received treatment for kidney problems and migraines.  Thus, while, in an August 2007 rating decision, the RO denied service connection for depression/bipolar disorder, the January 2008 NOD clearly expresses disagreement with the June 2007 rating decision, as opposed to the August 2007 rating decision.  See 38 C.F.R. § 20.201 (If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.)  The Board notes that, in a July 2011 rating decision, the RO found that new and material evidence sufficient to reopen the claim for service connection for bipolar disorder had not been received.  There is no indication that the Veteran has yet filed an NOD with this rating decision.  

In light of the January 2008 NOD, the claims for service connection for a left shoulder disorder and a right foot disorder are being remanded below for the issuance of a statement of the case (SOC).  While, in the June 2007 rating decision, the RO also denied entitlement to a 10 percent evaluation based upon multiple, noncompensable disabilities the Board finds that, in light of the subsequent award of an initial 30 percent rating for the service-connected kidney disorder, this claim has been rendered moot.  See 38 C.F.R. § 3.324.  

The issues of entitlement to a separate compensable rating for chronic residual neuropathic pain and service connection for a left shoulder disorder and a right foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The medical evidence reflects that, since September 26, 2006, the Veteran has not experienced constant albuminuria with some edema, a definite decrease in kidney function, or hypertension characterized by diastolic pressure predominantly 120 or more, attributable to her service-connected renal vein compression syndrome, status post auto transplantation of the left kidney.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for renal vein compression syndrome, status post auto transplantation of the left kidney, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.115a, 4.115b, Diagnostic Code 7531 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided. The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Board notes that the claim for a higher initial rating for the service-connected kidney disorder is a downstream issue, which was initiated by a notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

In any event, the Veteran was notified of the general provisions of the VCAA by the RO in correspondence dated in March 2010.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim for a higher rating for renal vein compression, status post auto transplantation of the left kidney, identified the Veteran's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and SSOCs were issued in May 2010, December 2010, March 2011, and May 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements apply to all elements of a claim.  Notice as to this matter was provided in October 2006.  

The Veteran has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  Her service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran was also afforded VA examinations to assess the service-connected kidney disability in October 2010 and May 2011.

During VA treatment in March 2008, the Veteran reported that she had been seen in the emergency room at Marshfield clinic for symptoms including nausea, vomiting, diarrhea, and left lower quadrant pain.  The Veteran stated that she felt this pain was different than the chronic pain she had experienced since her auto transplant.  While records of this emergency room treatment have not been associated with the claims file, the VA physician summarized the abdominal X-ray, CT scan of the abdomen, and laboratory testing from the Marshfield Clinic.  During VA treatment in September 2008, the Veteran reported that she had been seen locally for a presumed urinary tract infection.  The findings from her treatment at the local facility were summarized in the VA physician's treatment note.  In November 2008, the Veteran was hospitalized at the Madison VA Medical Center (VAMC) for chronic left lower quadrant abdominal pain.  She reported that she was seen at the Wild Rose Community Hospital a few days earlier for similar pain, and was treated for a urinary tract infection.  The physician noted that a CT scan of the abdomen/pelvis had been performed, which noted only a small ovarian cyst, with no mention of transplanted kidney abnormalities.  During August 2010 treatment for chronic left quadrant abdominal pain and urinary complaints at the Madison VAMC, the Veteran reported that she had been to the local emergency department several times with the same complaints.  The Veteran described her work-up at the outside emergency department as negative.  

The actual treatment records from the aforementioned private facilities have not been associated with the claims file; however, findings from these facilities are included in the VA treatment records associated with the claims file.  In light of the numerous records of VA treatment currently associated with the claims file, which include numerous findings regarding the service-connected kidney disability, and the reports of VA examinations, which are responsive to the applicable rating criteria, the Board finds that the medical evidence of record is adequate to evaluate the service-connected kidney disability, and that there is sufficient medical evidence for VA to make a decision on this claim.  As such, a remand to attempt to obtain any additional treatment records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991).

Additionally, the Board has considered that, in a March 2011 letter, the Veteran indicated that she was appealing the Social Security Administration's (SSA's) decision.  SSA records regarding the Veteran's claim for disability benefits for a psychiatric disability were associated with the claims file in February 2011.  The most recent records furnished by SSA at that time were dated in September 2002.  An October 2010 record of VA mental health treatment reflects that the Veteran had a letter from her primary care physician for Social Security disability insurance (SSDI) indicating that she could not work due to medical issues.  While VA has not requested additional records from SSA since the Veteran's March 2011 communication indicating that she had appealed their prior determination, neither she nor her representative has argued that additional SSA records exist which are pertinent to the claim being adjudicated in this decision as to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b), (c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Indeed, as discussed above, the Board finds that the medical evidence of record is adequate to evaluate the service-connected kidney disability, and that there is sufficient medical evidence for VA to make a decision on this claim.  

The Board also recognizes that, in correspondence submitted subsequent to the May 2011 VA examination, the Veteran asserted that she had been told during the DRO Informal Conference that she would be seen by a nephrologist, which had not yet occurred.  The Board emphasizes that VA may satisfy its duty to assist by providing a medical examination conducted by a person who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  Here, the physician who examined the Veteran in May 2011 is clearly qualified to describe the current manifestations of her service-connected kidney disability.  Accordingly, the Board finds that remand for another VA examination, by a nephrologist, is not warranted.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.


Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In the June 2007 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for left renal auto transplant, pursuant to Diagnostic Code 7599-7533.  In August 2008, the RO granted a 30 percent initial rating for renal vein compression syndrome, status post auto transplantation of the left kidney, pursuant to Diagnostic Code 7531.  

Diagnostic Code 7533 evaluates cystic disease of the kidneys, and indicates that such is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7533. 

Diagnostic Code 7531 evaluates kidney transplant, and indicates that a kidney transplant is to be evaluated as 100 percent disabling following transplant surgery, and thereafter rated on the basis of renal dysfunction under 38 C.F.R. § 4.115a with a minimum rating of 30 percent.  The note following this diagnostic code indicates that the rating of 100 percent shall be assigned as of the hospital admission for transplant surgery and shall continue with a mandatory VA examination one year following hospital discharge.  38 C.F.R. § 4.115b, Diagnostic Code 7531.  

In evaluating renal dysfunction, a 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted when renal dysfunction requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is warranted with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted with diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Service treatment records reflect that, during her second period of active duty, the Veteran experienced hematuria and left flank pain.  A June 2005 letter from a nephrologist at the University of Missouri, Columbia, reflects that the Veteran had kidney problems with abdominal pain.  He stated that, with numerous studies, it had been determined that the Veteran had a left renal vein compression syndrome, which was a rare condition in which the left renal vein was literally squeezed between the aorta and the superior mesenteric artery.  The nephrologist added that, in this condition, any type of activity that increased blood pressure in the kidney caused bleeding and abdominal pain.  The Veteran was referred to urology for possible surgical correction.  In September 2005, she underwent laparoscopic nephrectomy and renal auto transplant of the left kidney.  The pre and post-operative diagnosis was nutcracker syndrome.  The October 2005 discharge summary from the Veteran's hospitalization following surgery reflects that she was free of abdominal pain or any other postoperative complications at the time of discharge.  The discharge diagnosis was status post left kidney auto transplant for treatment of nutcracker syndrome.  

A June 2006 Medical Evaluation Board report reflects that the Veteran had complaints of left-sided abdominal pain with physical activity.  The Veteran reported that, after her left renal auto transplant, she continued to have some intermittent pain and discomfort, but was subsequently started on neurontin, and her left flank pain had significantly improved and stabilized.  While she was able to perform her daily duties and complete an Army Physical Fitness Test, she was unable to wear her full load-bearing equipment, carry a combat load, or wear body armor.  Examination revealed a well-healed scar in the left side of the abdomen.  There was slight tenderness to palpation over the left kidney in the left lower quadrant.  The physician noted that a May 2006 comprehensive metabolic evaluation was normal, with a serum creatinine of 0.9.  He added that the most recent CT scans of the abdomen and pelvis, also from May 2006, were normal except for the auto transplanted kidney.  The pertinent diagnosis was left lower quadrant pain, status post auto transplant for renal vein compression syndrome.  The Medical Evaluation Board determined that the Veteran failed to meet retention standards because of this diagnosis.  An August 2006 Physical Evaluation Board directed that the Veteran be separated from service due to chronic left lower quadrant abdominal pain.  

Post-service records of VA treatment reflect continued complaints of pain as well as urinary complaints.  In April 2007, the Veteran presented to the Cincinnati VAMC to establish VA care.  In describing her medical history, she reported that she underwent a left kidney auto transplant in September 2005 and was treated with gabapentin for neuropathic pain at the surgery site.  The pertinent assessment was kidney auto transplant, and the Veteran was restarted on neurontin for neuropathic pain from her surgery.  During treatment in May 2007, the Veteran described intermittent hematuria for the past week, and added that she continued to experience pain over the site of the auto transplant.  The assessment was recurrent hematuria.  The physician noted that the Veteran had not had hematuria since the 2005 transplant until recently.  CT scans of the abdomen and pelvis revealed that the left kidney had been surgically reimplanted into the left pelvis.  During treatment later that month, the Veteran reported that, after the auto transplant, she had experienced pain over the area of the left kidney, particularly with heavy lifting, but had otherwise been quite comfortable, with no bleeding until one month earlier.  

In July 2007, the Veteran presented with complaints including continued chronic pain in her left lower abdomen and hematuria.  The pertinent assessment was chronic pain and hematuria.  During treatment the following month, the Veteran described difficulty urinating and lots of kidney pain.  Urine culture and sensitivity was normal.  Later in August 2007, the Veteran reported intermittent lower extremity edema and edema of both hands, with increased edema two to three times per week, at which time she could not wear her rings.  She also described problems voiding.  In October 2007, the Veteran was hospitalized for urinary retention and abdominal pain.  During this hospitalization, she reported difficulty voiding and she required catheterization for urinary retention.  Urology felt this to be psychiatric in nature.  The Veteran was instructed on intermittent catheterization on discharge.  

The Veteran underwent a urology consultation at the Madison VAMC in October 2007.  She described left lower quadrant pain over her kidney since her auto transplant.  The impression following examination was left lower quadrant pain without evidence of obstruction of the kidney or hydronephrosis.  The physician commented that, at that point in time, they could not find a urologic cause for her pain, although it was possible that there could be a neuropathic cause.  

During VA treatment at the Tomah VAMC in March 2008, the Veteran reported that she had been seen in the emergency room at Marshfield clinic a few days earlier for left mid and lower abdominal pain.  The physician noted that the CT scan from that facility revealed ovarian cysts on both ovaries, and showed that the auto transplanted kidney was normal, with normal function, no obstruction, and no stones.  The assessment following examination was possibly pelvic pain due to ovarian cysts, although early Crohn's disease could not be ruled out.  She was referred to the Madison VAMC.  She was seen at the Madison VAMC the next day, at which time she stated that she believed her left lower quadrant pain was different than the chronic pain she had experienced since her auto transplant.  The VA physician noted that the abdominal X-ray from Marshfield Clinic was normal, and a CT scan of the abdomen from that facility revealed an intact kidney.  The physician further noted that the chem. 7 and urinalysis from that facility were normal.  On examination by the VA physician, the left lower and upper quadrants were tender to deep palpation without rebound or guarding, but there was no particular tenderness of the left kidney, nor was there any edema of the extremities.  The physician opined that the Veteran's symptoms sounded similar to a viral gastroenteritis.  

In September 2008, the Veteran presented to the emergency department of the Madison VAMC after being seen locally for a presumed urinary tract infection.  The nursing triage note indicates that her urinalysis at the local facility was positive for protein.  The Veteran denied swelling and hematuria, but did report a worsening of her left lower quadrant pain.  On examination, there was tenderness to palpation over the left upper and lower quadrants of the abdomen.  There was no erythema or swelling over the scar.  There was no lower extremity edema.  Urinalysis revealed trace protein.  The VA physician noted that there appeared to be some discrepancy in the Veteran's lab values, as her protein was normal at the VAMC, but elevated at the local clinic.  He opined that her symptoms and urinalysis seemed to be consistent with a urinary tract infection.  The Veteran returned to the emergency department five days later with complaints of abdominal pain over the site of her kidney auto transplant.  The assessment was that the Veteran was likely dehydrated.  The physician commented that the etiology of her pain was unclear.  CT scans of the abdomen and pelvis revealed the auto transplanted left kidney to be within normal limits.  

In her September 2008 VA Form 9, the Veteran stated that she continued to have kidney problems and problems with urination, reporting that she had missed work several times in the last month.  She added that it seemed that every time she became active or had a rise in blood pressure she experienced problems.  

The Veteran was hospitalized at the Madison VAMC for five days in November 2008 for chronic left lower quadrant abdominal pain.  Transvaginal ultrasound revealed a normal kidney.  The Veteran developed urinary retention and required several episodes of straight catheterization during her hospital stay.  This urinary retention was attributed to the anticholinergic effects of amitriptyline along with the opioid effects of morphine.  She was afforded a nephrology consultation a few days later, when she described pain feeling like someone was stabbing her in the left lower quadrant.  The Veteran reported that she had not been able to work for more than one year because of the pain.  In addition to her chronic pain, the Veteran described experiencing chronic urinary tract infections since her kidney surgery, with at least two infections per month.  She denied any symptoms of these infections, but stated that they were incidentally discovered when she was seen for her abdominal pain.  She also described intermittent hematuria, which was increased with activity.  The Veteran added that she had needed to straight catheterize herself intermittently for the past few years, and, more recently, needed to straight catheterize herself daily because of urinary retention.  The assessment following examination was left lower quadrant pain of uncertain etiology and worsening urinary retention.  The physician noted that the Veteran's labs were within normal limits, with the exception of urinalysis, which might show an infection; however, she observed that this was not a clean catch urinalysis.  The physician added that the Veteran's urinary retention might be related to her current medication regimen, although she previously reported not being on narcotics, so these would be considered to be exacerbating an already existing problem.  

During VA psychiatric treatment in February 2009, the Veteran described her pain over the left kidney as constant and stabbing, adding that any type of activity made it worse.  She stated that this pain affected her sleep, appetite, mood, energy, work, leisure activities, and daily activities.  

August 2010 CT scans of the abdomen and pelvis revealed the left pelvic kidney to be of normal appearance without mass or obstruction.  In September 2010, the Veteran returned to the Madison VAMC emergency department with complaints of chronic left quadrant abdominal pain and urinary complaints after returning to work one week earlier.  The assessment following examination was chronic left abdominal pain without clear etiology.  In correspondence dated in September 2010, the Veteran's VA physician stated that the Veteran was unable to work due to her current medical condition.  

The Veteran was afforded a VA genitourinary examination in October 2010.  She described pain at the transplant site in the left lower quadrant, beginning about one year after her surgery.  She also described a problem with having to catheterize herself three to four days per week.  The examiner observed that the Veteran had no history of renal dysfunction; rather, her renal function tests had consistently been within normal limits.  The Veteran denied lethargy, weakness, anorexia, and weight loss, although she had noticed some weight gain.  She stated that her frequency of urination depended on how active she was, but averaged one to two times per day and once per night.  She added that she was sometimes incontinent, but did not use any absorbent materials during the day.  The Veteran reported that she was on morphine for her abdominal pain.  She added that her physician had indicated in a September 2010 letter that she could not work because of her abdominal pain.  The Veteran stated that, every time she tried to work her hands and feet swelled up and she ended up in the emergency room because of abdominal pain and an inability to urinate.  

On examination, the physician noted that blood pressures dated from August to October 2010 were 102/66, 112/72, 107/72, 121/56, and 102/64.  Blood pressure on the date of VA examination was 100/60.  There was no edema noted in the hands, pretibial area, feet, or anywhere else.  There was a light pink, well-healed surgical scar to the left lower quadrant, measuring 7 cm. by 0.8 cm.  The area was mildly tender to deep palpation, but the scar itself was not tender to light palpation.  There was no elevation, depression, skin breakdown or surface change, induration, keloid formation, adherence, inflexibility, or pigmentary change associated with the scar.  The abdomen was mildly protuberant, soft, and nontender, with no masses or organomegaly palpated.  The examiner noted that, while urine protein was 30 on September 13, 2010, the specimen was cultured and was negative.  The examiner added that this was noted to be a contaminated specimen.  Urine protein was negative on August 17 and August 19, 2010 and urine cultures from August 10 and August 17, 2010 were negative or noted to be consistent with contamination.  

The diagnosis was renal vein compression syndrome corrected by auto transplant of the left kidney.  The examiner observed that the Veteran's current complaints consisted of an inability to urinate consistently and left mid to lower abdominal pain.  She added that, despite extensive work-ups, an objective explanation for the Veteran's claimed lower abdominal pain had not been forthcoming.  Extensive testing showed that the kidney was functioning normally and was normal appearing; therefore, the examiner opined that the Veteran's complaint of lower abdominal pain appeared to be less likely as not related to her auto transplant and was more likely related to another cause.  The examiner added that, thus far, the Veteran's urinary difficulties requiring catheterization had not been connected to her auto transplant; rather, it had been postulated that this could be due to some of her medications, including amitriptyline, citalopram, and opiates, none of which had been prescribed directly for her auto transplant.  Accordingly, the examiner opined that it was less likely than not that the Veteran's urinary retention and need for catheterization were directly related to her auto transplant.  The examiner concluded by stating that the Veteran had not been showing any objective signs of albuminuria, edema, decreased renal function, or hypertension; rather, her blood pressures were consistently within normal limits.  

During VA urology treatment in November 2010, the physician noted that the Veteran strained to void, and performed intermittent catheterization to empty her bladder two to three days per week.  He observed that she also had a medical history of chronic opioid use for left lower quadrant pain.  The assessment was left lower quadrant pain of unclear etiology and intermittent urinary retention necessitating clean intermittent catheterization of unclear etiology.  The physician advised the Veteran that her narcotic use might contribute to her urinary retention, but she mentioned that she had been off these medications for several months at a time and had continued to have the same problem.  Later that month, the Veteran returned for a nephrology consultation.  On examination, the abdomen was soft, non-tender, and non-distended.  There was no edema of the extremities.  During VA treatment in January 2011, the Veteran reported that her left lower quadrant pain had improved since becoming pregnant, adding that she was no longer on any pain medications.  

In March 2011, the Veteran stated that she was unable to work because of her kidney disability, as, after about a week, she ended up in the emergency room with severe pain and an inability to urinate.  She added that two VA physicians had provided letters regarding her inability to work.  She reported that she catheterized herself three to four times daily.  In a letter dated in April 2011, the Veteran's husband also indicated that the Veteran had tried to work many times, but ended up in the emergency room after about a week due to pain and an inability to urinate.  He added that there were many days where the Veteran's pain was so severe that she could not even get out of bed.  Also in April 2011, the Veteran's former employer wrote that the Veteran had worked for her from December 2007 until November 2008, during which time she had to take many days off of work due to problems with her kidney.  She stated that the Veteran had light duty work, such as prepping food, dishwashing, and light cleaning, but could not handle working four days a week; rather, she worked two days a week, for four to six hours per day, as long as the days were not back to back.  

During the April 2011 Informal Conference with the DRO, the Veteran described constant pain in the area of her left kidney, which limited her activities.  She added that her kidney tests had never shown any abnormalities.  She did describe edema in her hands and feet.  The Veteran also reported that she was currently catheterizing herself one to three times per day.  As regards the October 2010 VA examiner's opinion regarding her urinary symptoms, the Veteran reported that she had been off all medications with urinary side effects since November 2010, yet her symptoms persisted.  In May 2011, the Veteran submitted articles from the internet regarding renal auto transplantation and loin pain hematuria syndrome.  One of these articles indicated that 3/4 of renal auto transplant patients might develop recurrent pain at the transplant site.  

The Veteran was afforded a second VA genitourinary examination in May 2011.  The examiner noted that the October 2010 VA examiner had opined that the Veteran's urinary symptoms were likely due to her medications; however, at the time of the May 2011 VA examination, the Veteran was no longer taking any pain medications, but her symptoms persisted and she catheterized one to three times daily.  The Veteran described continued, constant, stabbing left lower quadrant pain at the site of the kidney transplant.  She added that this pain was aggravated by any physical activity.  The Veteran reported that she had been on morphine, but this was discontinued because there was a question as to whether this was causing urinary retention and she became pregnant.  Her urinary symptoms, however, did not change when the morphine was stopped.  The Veteran described her current urinary symptoms, reporting that she urinated spontaneously once or twice on a good day, and self catheterized two to three times per day.  She indicated that she rarely had to get up at night to urinate and had never been on dialysis.  She described urinary leakage on very rare occasions, but stated that she did not wear any incontinence pads.  She added that she had about five urinary tract infections requiring antibiotics in the last year, stating that she had such infections every two to three months since her transplant.  

On examination, there was mild tenderness to palpation over the left lower quadrant at the site of the left renal auto transplant.  Urine was negative for protein.  The diagnoses were auto transplanted left kidney with chronic residual neuropathic pain, recurrent urinary tract infections by history, and obstructive urinary symptoms with catheterization as described.  

The examiner opined that the etiology of the Veteran's need to catheterize was unknown, as appropriate diagnostic testing had been deferred due to her pregnancy.  The examiner commented, however, that the need to catheterize was likely due to bladder dysfunction.  She opined that this need to catheterize was not due to or aggravated by her service-connected auto transplanted left kidney, because this condition was not known to cause problems with urinary outflow.  Thus, the examiner concluded that the Veteran's need to catheterize, urinary frequency, and her report of recurrent urinary tract infections were not due to or aggravated by her auto transplanted kidney.  She further noted that auto transplanted kidneys were not known to cause frequent urinary tract infections.  

The VA examiner next addressed the etiology of the Veteran's left lower quadrant pain, and opined that it was at least as likely as not that the chronic left lower quadrant pain was associated with the service-connected auto transplanted left kidney.  The examiner went on to address the impact of this service-connected disability on the Veteran's employability, stating that, although the Veteran had chronic pain in the left lower quadrant, it was her opinion that this pain would not prevent gainful employment.  Her rationale for this opinion was that, while the Veteran might miss occasional work due to pain, this would be infrequent.  

In a May 2011 statement, the Veteran indicated that she had never had a problem with kidney functions, but she spent about four to five days a week not being able to move because of pain.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial rating in excess of 30 percent for the Veteran's service-connected kidney disability is not warranted.

In this regard, the pertinent evidence of record does not reflect that the service-connected kidney disability has been manifested constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling, so as to warrant a 60 percent rating for renal dysfunction.  Rather, the Veteran's urine was negative for protein in April 2007, May 2007, October 2007, November 2008, and October 2010.  While there was trace protein in the Veteran's urine during VA treatment in September 2008, the physician described the urine protein as normal.  Similarly, while there was protein in the Veteran's urine noted during VA treatment in September 2010, the physician indicated that her labs were unremarkable and the October 2010 VA examiner described this as a contaminated specimen.  Thus, while protein in the urine was discovered during private treatment in September 2008, and a November 2008 record of VA treatment does indicate protein in the urine (although this was noted not to be a clean catch), the evidence simply does not demonstrate constant albuminuria.  Moreover, while the Veteran has, at times, described edema, there was no edema during VA treatment in March 2008, September 2008, or November 2010, or on VA examination in October 2010.  

The evidence also does not reflect a definite decrease in kidney function.  In this regard the October 2010 VA examiner specifically stated that the Veteran had not been showing any objective signs of decreased renal function and, during the April 2011 DRO Conference, the Veteran reported that her kidney tests had never shown any abnormalities.  Importantly, in her May 2011 correspondence, the Veteran herself stated that she had never had a problem with kidney functions.  Finally, the Board notes that the Veteran's blood pressure readings since separation from service have consistently been normotensive.  Thus, the criteria for a 60 percent rating based on renal dysfunction are not met.  See 38 C.F.R. § 4.115a.  

The Board further notes that, since separation from service, BUN has been no higher than 14 mg% and creatinine has been no higher than 1.0mg%.  Additionally, during the October 2010 VA examination, the Veteran denied lethargy, weakness, anorexia, and weight loss.  The Veteran has denied every undergoing dialysis.  Accordingly, there is simply no evidence that a rating in excess of 30 percent, based on renal dysfunction, is warranted.  

The Board acknowledges that the post-service VA treatment records reflect treatment for numerous urinary complaints.  The Rating Schedule does provide for evaluation for voiding dysfunction.  The Rating Schedule instructs that the particular condition should be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

The Board recognizes that the Veteran has experienced problems with urinary retention, at times requiring catheterization.  Medical professionals have provided various opinions regarding the etiology of this problem.  In this regard, while she experienced difficulty voiding and required catheterization for urinary retention during hospitalization in October 2007, the discharge summary reflects that the urology department felt this problem was more psychiatric in nature.  During her hospitalization in November 2008, urinary retention was attributed to the anticholinergic effects of amitriptyline along with the opioid effects of morphine.  During nephrology consultation a few days later, the physician again opined that urinary retention might be related to her current medication regimen.  The October 2010 VA examiner also attributed the Veteran's urinary retention and need for catheterization to her medication regimen, including opiates, but opined that, as these medications were not prescribed directly for her auto transplant, urinary retention and need for catheterization were not directly related to the auto transplant.  A VA physician who evaluated the Veteran the following month noted that she had a history of chronic opioid use for left lower quadrant pain, and advised the Veteran that her narcotic use might contribute to her urinary retention, but she mentioned that she had been off these medications for several months at a time and had continued to have the same problem.  Most recently, the May 2011 VA examiner indicated that the etiology of the Veteran's need to catheterize was unknown, as appropriate diagnostic testing had been deferred due to her pregnancy; however, she commented that the need to catheterize was likely due to bladder dysfunction.  Despite not being able to state the known etiology of the Veteran's need to catheterize, the May 2011 VA examiner did opine that the need to catheterize was not due to or aggravated by her service-connected auto transplanted left kidney, because this condition was not known to cause problems with urinary outflow.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the October 2010 VA examiner and VA physicians who evaluated the Veteran in November 2008 and November 2010 each indicated that the Veteran's urinary retention was attributable to her medications, including opiates and morphine, as noted above, the Veteran has reported that her urinary symptoms persisted after stopping such medications.  The October 2010 VA examiner and the VA physicians who evaluated the Veteran in November 2008 and November 2010 did not provide clearly-stated rationales for their opinions regarding the relationship between urinary retention and the Veteran's medications.  The May 2011 VA examiner, by contrast, opined that the Veteran's need to catheterize was not due to or aggravated by her service-connected auto transplanted left kidney, because this condition was not known to cause problems with urinary outflow.  Moreover, she provided an alternate cause for the Veteran's need to catheterize, stating that this was likely due to bladder dysfunction.  Accordingly, the Board finds the opinion of the May 2011 VA examiner, regarding the etiology of the Veteran's urinary retention, to be of greater probative weight.  

Regardless, even if the Board were to conclude that urinary retention requiring catheterization was attributable to the service-connected kidney disorder, the Rating Schedule provides a maximum 30 percent rating for urinary retention requiring intermittent or continuous catheterization.  Thus, a rating in excess of 30 percent based on urinary retention is not available.  See 38 C.F.R. § 4.115a.  

The Board notes that a 40 percent rating is warranted for urinary frequency with a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  A 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials which must be changed more than four times per days is required.  38 C.F.R. § 4.115a.  In this case, however, there is simply no indication that the Veteran has experienced such urinary frequency or leakage attributable to her service-connected kidney disability.  Thus, an initial rating in excess of 30 percent, based on voiding dysfunction, is not warranted.  

The Board has considered other potentially applicable rating criteria. However, no other potentially applicable Diagnostic Code provides for an initial rating in excess of 30 percent for the service-connected kidney disability, other than chronic residual neuropathic pain.  In this regard, the Board recognizes that the Veteran has repeatedly described pain associated with her service-connected kidney disability.  The May 2011 VA examiner's diagnoses included auto transplanted left kidney with chronic residual neuropathic pain, and she opined that the Veteran's lower abdominal pain was related to her auto transplant.  However, as indicated in the introduction, and as will be discussed in detail below, the matter of entitlement to a separate compensable rating for chronic residual neuropathic pain is being remanded for further development.  Therefore, as the Veteran's complaints of pain will be addressed on remand, and the Board herein is evaluating the service-connected kidney disability on the basis of renal dysfunction, further discussion of such pain is not warranted at this point in time.  

The Board has also considered whether the Veteran is entitled to a separate evaluation for her left auto transplant surgery scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, this scar has been described as well-healed.  As the scar has not been described as painful, and has not been found to be unstable, exceed 144 square inches, or to be deep or cause limited motion, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118.  

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 30 percent for the service-connected left kidney disability, under the applicable rating criteria.

The Board has also considered whether the Veteran's claim should be referred for extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Veteran has asserted that she ends up in the emergency room when she tries to work.  In support of this assertion, she has submitted a September 2010 letter from her VA physician indicating that the Veteran was unable to work due to her current medical condition.  The Board notes, however, that the Veteran herself reported during the October 2010 VA examination and in a March 2011 statement, that she ended up in the emergency room when she tried to work because of pain and an inability to urinate.  Her husband echoed this in his April 2011 letter.  In correspondence dated in May 2011, the Veteran stated that she spent about four to five days a week unable to move because of pain.  

As discussed above, the most probative medical evidence of record reflects that the Veteran's urinary retention, requiring catheterization, is not attributable to her service-connected kidney disability and the matter of entitlement to a separate compensable rating for residual neuropathic pain is being remanded for additional development.  Here, the rating criteria reasonably describe the Veteran's kidney disability level and symptomatology, other than pain (which will be evaluated on remand), and provide for additional or more severe symptoms of renal dysfunction than currently shown by the evidence.  Moreover, the evidence does not demonstrate other related factors attributable to the service-connected kidney disability, other than pain.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, there is no basis for staged rating of the Veteran's kidney disability, pursuant to Fenderson (cited to above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher initial rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 30 percent for renal vein compression syndrome, status post auto transplantation of the left kidney, is denied.



REMAND

As noted in the introduction, in the June 2007 rating decision, the RO denied service connection for a left shoulder disorder and a right foot disorder.  In her January 2008 NOD, the Veteran indicated that she was filing an NOD "concerning all of my claimed disabilities."  

The Veteran has not been furnished an SOC regarding the issues of entitlement to service connection for a left shoulder disorder and a right foot disorder.  By filing a timely NOD with June 2007 rating decision, the Veteran has initiated appellate review on those issues; however, the RO has yet to issue an SOC with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Additionally, as reflected above, the Veteran has consistently complained of abdominal pain associated with her service-connected kidney disability.  The October 2010 and May 2011 VA examiners provided conflicting opinions regarding whether or not the Veteran's left abdominal pain is related to her service-connected kidney disability.  In this regard, the October 2010 VA examiner opined that her complaint of lower abdominal pain appeared to be less likely as not related to her auto transplant and was more likely related to another cause.  The rationale for this opinion was that, despite extensive work-ups, an objective explanation for the Veteran's pain had not been forthcoming.  By contrast, the May 2011 VA examiner, whose diagnoses included auto transplanted left kidney with chronic residual neuropathic pain, opined that it was at least as likely as not that the chronic left lower quadrant pain was associated with the service-connected auto-transplanted kidney.  This opinion is supported by the statement of the VA urologist who evaluated the Veteran in October 2007, that it was possible that there could be a neuropathic cause for the Veteran's left lower quadrant pain.

Resolving any doubt in the Veteran's favor, the Board finds that the medical evidence regarding whether the Veteran's abdominal pain is related to her service-connected kidney disability is in relative equipoise.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Separate disabilities arising from a single injury or disease are to be rated separately.  See Esteban v. Brown, 6 Vet. App. 259, 261(1994).  In Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006), the Court held that two separate ratings are to be awarded where an injury manifests with two different disabilities.  

As noted in the Board's decision above, the Veteran is currently in receipt of a 30 percent rating for her service-connected kidney disability, as this is the minimum rating assigned following a kidney transplant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7531.  As also discussed above, no higher rating is warranted based on renal dysfunction.  Nevertheless, the 30 percent rating currently assigned does not contemplate pain.  Despite finding the Veteran's service-connected kidney disability to be manifested by chronic residual neuropathic pain, the medical evidence currently associated with the claims file is inadequate to evaluate this manifestation of the disability.  

In this regard, while she diagnosed chronic residual neuropathic pain, the May 2011 VA examiner did not identify the nerve affected, nor did she discuss the severity of this pain.  The Board finds such findings are necessary to assign an initial rating pursuant to the applicable rating criteria.  See 38 C.F.R. § 4.124a, Schedule of Ratings - Neurological Conditions and Convulsive Disorders.   

Accordingly, to ensure that the record reflects the current severity of the chronic residual neuropathic pain associated with the service-connected kidney disability, the Board finds that a VA examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, the Board notes that the Veteran's assertions regarding pain associated with her service-connected kidney disability appear to raise the question of entitlement to a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  Specifically, the Board notes that, in her May 2011 VA examination report, the examiner noted that, although the Veteran had chronic pain in the left lower quadrant, it was her opinion that this pain would not prevent gainful employment, as, while she might miss occasional work due to the pain, this would be infrequent.  Subsequent to the May 2011 VA examination, the Veteran reported that she spends about four to five days a week unable to move because of pain.  In evaluating the chronic residual neuropathic pain on remand, the VA examiner should consider and address whether this manifestation of the service-connected kidney disability results in marked interference with employment.  

Additionally, as noted above, in a March 2011 letter, the Veteran indicated that she was appealing the SSA's decision.  SSA records regarding the Veteran's claim for disability benefits for a psychiatric disability were associated with the claims file in February 2011.  The most recent records furnished by SSA at that time were dated in September 2002.  The March 2011 correspondence from the Veteran suggests that additional SSA records may be available.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  On remand, any SSA records dated since September 2002 should be requested.
  
The Board further finds that additional notification action, pursuant to the VCAA, is warranted.  While the March 2010 VCAA letter advised the Veteran of the information and evidence necessary to substantiate her claim for a higher rating for her service-connected renal vein compression syndrome, in light of the of the fact that the claim for a separate compensable rating for residual neuropathic pain must be remanded for additional development, she should be furnished VCAA notice regarding this matter.

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in April 2011.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include records from the Cincinnati, Tomah, Lexington, and Madison VAMCs, dated since April 2011.    

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and her representative an SOC as regards the claims for service connection for a left shoulder disorder and a right foot disorder, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on those issues.  

The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to service connection for a left shoulder disorder and a right foot disorder -a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate her claim for a separate compensable rating for chronic residual neuropathic pain, on both schedular and extra-schedular bases.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected kidney disability, to include chronic residual neuropathic pain.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any pertinent treatment records from the Cincinnati, Tomah, Lexington, and Madison VAMCs, dated since April 2011.    

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim remaining on appeal, as well as copies of all medical records underlying those determinations, dated since September 2002.  

5.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the chronic residual neuropathic pain associated with the service-connected kidney disability.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail

The physician should describe all symptoms (and associated impairment of function) related to the Veteran's chronic residual neuropathic pain associated with her service-connected kidney disability, as diagnosed by the May 2011 VA examiner.  The physician should identify the nerve or nerves involved and should opine as to whether any impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

In addition, the physician should comment upon whether the Veteran's chronic residual neuropathic pain associated with her service-connected kidney disability results in marked interference with employment.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claim remaining on appeal, in light of all pertinent evidence and legal authority, including 38 C.F.R. § 3.321.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


